Citation Nr: 1545868	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  11-24 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of testicular cancer, status post right orchiectomy, to include as secondary to residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2013, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  In May 2014 and March 2015, the Board remanded the appeal for additional development.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to herbicides; testicular cancer, status post right orchiectomy, is not presumptively associated with herbicide exposure.  

2.  The preponderance of the evidence is against finding that the Veteran's testicular cancer, status post right orchiectomy, is related to active service, to include herbicide exposure; or, that such is proximately due to or aggravated by service-connected prostate cancer.  


CONCLUSION OF LAW

Testicular cancer, status post right orchiectomy, was not incurred in service, may not be presumed to have been incurred during service, and is not secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 1116 (2014); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e), 3.310 (2015).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in September 2009, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of the evidence he was responsible for providing and of the evidence VA would attempt to obtain.  The letter also provided notice as to how VA assigns disability ratings and effective dates.  The claims were most recently readjudicated in the August 2015 supplemental statement of the case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, and private medical records.  The Veteran underwent a VA examination in November 2014, which the Board found inadequate.  Addendum opinions were subsequently obtained and they are considered adequate.  

The Veteran provided testimony and argument at the March 2013 videoconference hearing.  The VLJ's actions at the hearing supplemented the VCAA and complied with any hearing-related duties.  

In sum, there is no evidence of any VA error in notifying or assisting the claimant that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c) (2015).  

Analysis

The Veteran contends that his testicular cancer is related to service, to include herbicide exposure, or is related to his service-connected prostate cancer.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be granted for certain chronic diseases, including malignant tumors, if manifest to a compensable degree within one year following separation from active duty.  38 C.F.R. §§ 3.307, 3.309(a). 

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  The current list of diseases is found at 38 C.F.R. § 3.309(e). 

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Service connection is also possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In October 2006, VA amended 38 C.F.R. § 3.310 to incorporate the decision of the United States Court of Appeals for Veterans Claims (Court) in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  38 C.F.R. § 3.310(b).

In the case of any veteran who engaged in combat with the enemy in active service, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Service treatment records do not show complaints or treatment related to testicular cancer and on separation examination in December 1970, the Veteran's genitourinary system was normal on clinical evaluation.  

Private records show that the Veteran underwent a right orchiectomy in September 2009.  The pathology report showed a 4.0 cm spermatocytic seminoma with scattered small satellite lesions.  The report comments that spermatocytic seminoma is a unique clinicopathologic entity distinct from classic seminoma.  It is clinically benign with virtually no potential for metastasis.  Orchiectomy alone is the treatment of choice.  

The Veteran underwent a VA genitourinary examination in January 2010.  Diagnosis included right testicular cancer status post surgical removal.  

At the March 2013 videoconference hearing, the Veteran essentially argued that the testicular cancer was related to the prostate cancer because they were in the same area.  

The Veteran underwent a VA examination in November 2014.  The examiner noted that he had prostate cancer status post prostatectomy in 2007 and that he had his right testicle removed in 2009.  The examiner opined that the Veteran's testicular cancer was less likely than not incurred in or caused by military service or due to or aggravated by the prostate cancer.  There was no evidence that it had its onset during service or was related to any exposures during service.  There was no evidence that military service or prostate cancer caused or worsened this condition.  

In March 2015, the Board found the above opinion inadequate.  Accordingly, it is not considered probative.  

An addendum opinion was obtained in April 2015.  The examiner provided negative opinions as to direct and secondary service connection, to include based on aggravation.  As to direct service connection, the examiner stated there is no evidence military service caused or worsened this condition in the service treatment records and in his opinion, based on review of medical records, the Veteran's testicular cancer is less likely than not due to military service. 

In June 2015, the RO emailed the examiner and indicated that sufficient rationale was provided for the opinion on direct service connection, but not for secondary service connection.  

Thereafter, an opinion similar to the April 2015 opinion was received.  In August 2015, the RO again emailed the examiner and asked for supporting rationale on the secondary service connection question.  


In an August 2015 addendum, the examiner stated the following:

Veteran's urology notes reviewed in VBMS.  Veteran diagnosed with Gleason Score 6 prostate adenocarcinoma in 12/2007 after elevated PSA in July 2007 s/p prostate biopsy.  Subsequently had radical prostatectomy in 12/2007 with negative margins.  PSA in August and September 2009 was zero.  Veteran diagnosed with right testicular mass in August 2009 and had right inguinal orchiectomy in September 2009 showing spermatocytic seminoma with no metastasis.  Veteran's testicular cancer is less likely than not incurred in, proximately due to, caused by or aggravated by prostate cancer or radical prostatectomy.  Veteran's PSA was noted to be zero prior to diagnosis of testicular mass confirming that the prostate cancer was completely gone and could not have affected the testicles or caused or aggravated the new testicular cancer.  

After reviewing medical evidence, prostate cancer cannot cause testicular cancer.   

There is no evidence military service or prostate cancer caused, worsened, or aggravated this condition in STRs.  In my opinion, based on review of medical records, Veteran's testicular cancer is less likely than not incurred in, proximately due to, caused by, or aggravated by prostate cancer or radical prostatectomy.

The examiner further stated that he confirmed this with his medical director, who agreed with the opinion.  

Personnel records show the Veteran served in Vietnam during the Vietnam era and Agent Orange exposure is presumed.  Testicular cancer, however, is not a disease associated with Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  Thus, service connection on a presumptive basis as due to herbicide exposure is not warranted.  

Notwithstanding, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards Act does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994).  Thus, under Combee, the presumption is not the sole method for showing causation and thereby establishing service connection.  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Veteran was awarded a Purple Heart and he is a combat veteran.  He has not, however, asserted that testicular cancer had its onset during combat and the provisions of 38 U.S.C.A. § 1154(b) are not for application.  There is simply no evidence that testicular cancer first manifested during service or within one year following his discharge from service.  

The VA addendum is negative as to direct service connection and the record does not contain competent evidence to the contrary.  The Board further notes that based on cumulative scientific data reported by the National Academy of Sciences (NAS) since 1993, the Secretary has determined that a positive association does not exist between herbicide exposure and cancer of the testes.  See M21-1, Part IV, Subpart ii, 2.C.3.k.  The Board acknowledges the Veteran's assertions as to a relationship between testicular cancer and Agent Orange, but he is not competent to provide an etiology opinion on a complex medical question and his unsubstantiated lay assertions are not considered probative.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Regarding secondary service connection, the August 2015 addendum is negative.  This opinion is supported by adequate rationale and is considered probative.  The record does not contain competent evidence to the contrary.  Again, the Board acknowledges the Veteran's contentions, but does not find them sufficient to outweigh the VA opinion.  

In summary, the Board has considered applicable service connection theories, to include on presumptive, direct, and secondary bases.  The doctrine of reasonable doubt is not for application and the claim is denied.  See 38 C.F.R. § 3.102.  


ORDER

Service connection for testicular cancer, status post right orchiectomy, to include as secondary to residuals of prostate cancer, is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


